 In the Matter of DOSSIN's FOOD PRODUCTSandINTERNATIONAL UNIONOF UNITED BREWERY, FLOUR, CEREAL, AND SOFT DRINK WORKERS OFAMERICA, LOCAL No. 41, AFFILIATED WITH THE A. F. OF L.Case No. C-1957.-Decided September 19, 1941Jurisdiction:food products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Colonel C. Sawyer,for the Board.Mr. Joseph P. Uvick,andMr. Frank Hartung,of Detroit, Mich.,for the respondent.Mr. Martin F. Donoghue,ofWashington, D. C., for the BreweryWorkers.Mr. Joseph A. Padway, by Mr. Henry Kaiser,of Washington, D. C.,for the Teamsters.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion of United Brewery, Flour, Cereal, and Soft Drink Workersof America, Local No. 41, affiliated with the A. F. of L., herein calledthe Brewery Workers, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Seventh Region(Detroit,Michigan) issued its complaint dated May 7, 1941, againstDossin'sFood Products, Detroit, Michigan, herein called the re-spondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3), and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondent, the Brewery Workers, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 337, affiliated with the American Federation ofLabor, herein called the Teamsters.35 N. L R B., No. 120.534 DOSSIN'S FOOD PRODUCTS535Concerning the unfair labor practices, the complaint alleged, insubstance : (1) that on various dates during the month of November1940, the respondent discharged 16 named employees because theyengaged in concerted activities with other employees who were mem-bers of, or active in behalf of the Brewery Workers, and in order todiscourage concerted activities with other employees or activity onbehalf of, and membership in the Brewery Workers; (2) that fromon or about October 1940, and thereafter, the respondent engaged ina continuous plan of action to interfere with the rights of its em-ployees as guaranteed by the Act by : threatening that its employeeswould be discharged or otherwise discriminated against if they joinedor assisted the Brewery Workers, urging its employees to refrainfrom becoming or remaining members of the Brewery Workers, mak-ing disparaging remarks concerning the Brewery Workers, commu-nicating with individual employees to cause dissatisfaction with ' theBrewery Workers among its employees, and keeping the meetingsand meeting places of its employees who were members of the BreweryWorkers under surveillance; (3) that on or about November 26, 1940,the respondent's employees went on strike because of the unfair laborpractices of the respondent, which strike, at the time of issuance ofthe complaint, was still in effect; and (4) that since the strike hasbeen in effect, the respondent further engaged in a continuous planof action to interfere with the rights of its employees as guaranteedby, the Act, by : making disparaging remarks concerning the BreweryWorkers, refusing to allow employees who ceased work in sympathywith the strike to work in its plant, and interfering with and pre-venting employees who had ceased work at the time of the strikefrom obtaining employment elsewhere in the city of Detroit.On May 21, 1941, and May 27, 1941, respectively, the respondentfiled an answer and an amended answer to the complaint in which itdenied that it'was engaged in commerce within the meaning of theAct and that it had engaged in the alleged unfair labor practices,and alleged, in substance, (1) that officials of the Teamsters informedit and 10 of the above-mentioned 16 employees that they could nolonger work for the respondent and if they did the respondent's plantwould be shut down by a strike to be called by the Teamsters, that3 other of the above-mentioned 16 employees were not discharged onthe specified dates, but failed to return to work at the end of a 2weeks' lay-off beginning on the said dates, that 1 other of the above-mentioned 16 employees was discharged on the date specified becausehis work was unsatisfactory, and that the 2 remaining employees ofthe above-mentioned 16 voluntarily quit the respondent's employon the dates specified; (2) that the respondent was an unwittingvictim of the strike which began November 26, 1940, and which wasa jurisdictional dispute between the Brewery Workers and Teamsters, 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) that the respondent discontinued reinstatement of strikersrequesting said reinstatement following a threat of the Teamstersto call a strike if further reinstatements were-made.Pursuant to notice, a hearing was begun on June 5, 1941, beforeHoward Myers, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the respondent, the Brewery Workers,and the Teamsters were represented by counsel.On June 9, thehearing was postponed and on July 15, 1941, the respondent, theTeamsters, and the attorney for the Board entered into a stipulationsubject to approval of the Board in settlement of the case.Thestipulation provides as follows :IT IS HEREBY STIPULATED AND AGREED by and between the Respondent,the Teamsters, and the undersigned, attorney for the National LaborRelations Board :1.The Board's Exhibit number 2 (being the commerce stipulationabove referred to) contains a substantial statement of facts concerningthe Respondent, its plants, nature of its business, etc.The Respondentadmits, for the purposes of these proceedings, that it is engaged ininterstate commerce within the meaning of the Act.2.The Brewery Workers and the Teamsters are both labor organi-zations within the meaning of the Act.3.For the purpose of this stipulation, Respondent hereby requeststhat its Answer and Amended Answer be withdrawn.4.This Stipulation shall be filed with the Chief Trial Examiner andit, together with the Complaint, Transcript and Exhibits as herein-after set out in paragraph number 5, shall constitute the record in thiscase.5.That, without further hearing and other procedure before theBoard to which the parties may be entitled under the Act, or the rulesand regulations of the Board, the Board may, upon the basis of theComplaint, the Transcript of the evidence taken during the progress.of the hearing herein, and the exhibits, being Board Exhibits IA to1K inclusive (being the formal files), Board's Exhibit 2 (being thesaid commerce stipulation), Intervenor's Exhibit number 1 (being theTeamsters' motion to intervene herein), and this stipulation make find-ings of fact and enter the following order:ORDERThe National Labor Relations Board hereby orders that the respond-ent, Dossin's Food Products, Detroit, Michigan, and jtn officers, agents,successors and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in InternationalUnion ofUnited Brewery, Flour, Cereal and Soft Drink Workers of Amer-ica, Local No. 41, affiliated with the A. F. of L., or any other labor DOSSIN'S FOOD PRODUCTS537organization of its employees, by discriminating in regard to hireor tenure of employment or any term or condition or employment;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the rights to self-organi-zation, to form, join, andassistlabor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid and protection, as guarai teed inSection 7 of the Act.2.Take the following affirmative action :(a) Offer toMilton AllorNorbert KaminskyJohn BonkStanley KapluckJoseph ChurchRudolph LekarczykJoseph CodyStanley PtaszekRoy DenoyerEdward TraczJesse DowdyTheodore ZalewskiJoseph Goikeand to each of them, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges;(b)Make whole each of the employees named in Paragraph2 (a) of this Order, for any loss of pay they may have sufferedby reason of the respondent's discriminatory termination oftheir employment, by payment to each of them of a sum ofmoney equal to that which he normally would have earned aswages from the date his employment, by respondent terminated,as set out in the complaint, to the date of the offer ofreinstdtement, less his net earnings during said period;(c)Upon application, offer to employees now on strike, im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority andother rights and privileges, dismissing, if necessary, employeeshired sinceNovember 26, 1940, the date of the strike;PROVIDED that respondent shall not be required to reinstatein excess of 100 striking employees.Offer Of 'reinstatement asherein set out when made by respondent to 100 strikingemployees,, shall constitute compliance with this paragraph;(d)Post immediately in conspicuous places throughout re-spondent's plant in Detroit, Michigan, and maintain for a periodof at leastsixty (60) consecutive days from the date of posting,notices to its employees in the form set forth in Appendix Aattached hereto and hereby expressly made a part of this Order;(e)Notify the Regional Director for the Seventh Region inwriting within twenty (20) days from the date of theBoard's 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproval of this Stipulation what steps the respondent hastaken to comply herewith.Provided, however, that the provisions of this Order shall besubject to any valid contract now in effect or subsequentlyentered into between the respondent and any labor organization,which contract requires as a condition of employment member-ship in such organization.And It Is Further Ordered that the complaint be, and ithereby is, dismissed in so far as it alleges that the respondentengaged in unfair labor practices in connection with the dis-charge of Joseph Curtiss, John Eubanks and Charles Turner.6.Paragraph 2 (c) of the stipulated Board Order shall becomplied with as follows :Within ten (10) days from the date of the Board's approvalof this Stipulation there shall be submitted to the Respondenta list of the names of the 100 strikers to be reinstated, and theiraddresses.Within fifteen (15) days subsequent to the approval by theBoard of this Stipulation, Respondent is to offer reinstatementto 20 of the said 100 strikers and thereafter offer reinstatementto seven (7) more each week until offers of reinstatement havebeen made to the total number of 100 strikers.7.The Respondent will in good faith comply with the termsof the above Order.8.The entire agreement is contained within the terms ofthis Stipulation and there is no verbal agreement of any kindwhich varies, alters, or adds to this Stipulation.9.That this Stipulation is subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.On August 15, 1941, the Board issued an order approving thestipulation, making it a part of the record, and pursuant to ArticleII, Sectios 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferred the proceeding to theBoard for the purpose of entry of decision and order pursuant tothe provisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTDossin's Food Products, a Michigan corporation, having its prin-cipal office and place of business in Detroit, Michigan, is engaged in DOSSIN'S FOOD PRODUCTS539themanufacture, sale, and distribution of carbonated beverages.During the year 1940, the respondent purchased raw materials, con-sisting of extracts, sugar, citric acid, carbonic gas, and bottlingsupplies, amounting in value to over $2,000,000, of which 74 per centwas purchased outside the State of Michigan.During the sameperiod, the respondent sold carbonated beverages amounting in valueto over $3,000,000, of which 31/2 per cent was sold to customerslocated outside the State of Michigan.We find that the above described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Dossin's Food Products, Detroit, Michigan, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Union of Brewery,Flour, Cereal and Soft Drink Workers of America, Local No. 41,affiliated with the A. F. of L., or any other labor organization of itsemployees, by discriminating in regard to hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage inconcerted activities for the purposes of collectivebargainingor othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action :(a). Offer toMilton AllorNorbert KaminskyJohn BonkStanley KapluckJoseph ChurchRudolph LekarczykJoseph CodyStanley PtaszekRoy DenoyerEdward TraczJesse DowdyTheodore ZalewskiJoseph Goikeand to each of them, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;(b)Make whole each of the employees named in Paragraph 2 (a)of this Order, for any loss of pay they may have suffered by reason 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondent's, discriminatory termination of their employment,by payment to each of them of a sum of money equal to that whichhe normally would have earned as wages from the date of his em-ployment, by respondent terminated, as set out in the complaint, tothe date of the offer of reinstatement, less his net earnings duringsaid period;(c)Upon application; offer to employees now on strike, immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, dismissing, if necessary, employees hired since November26, 1940, the date of the strike; PROVIDED that the respondentshall not be required to reinstate in excess of 100 striking employees.Offer of reinstatement as herein set out when made by respondentto 100 striking employees shall constitute compliance with thisparagraph;(d)Post immediately in conspicuous places throughout respond-ent's plant in Detroit, Michigan, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees in the form set forth in Appendix A attached hereto andhereby expressly made a part of this Order;(e)Notify the Regional Director for the Seventh Region in writingwithin twenty (20) days from the date of the Board's approval ofthis Stipulation what steps the respondent has taken to complyherewith.Provided, however, that the provisions of this Order shall be sub-ject to any valid contract now in effect or subsequently entered intobetween the respondent and any labor organization, which contractrequiresasacondition of employment membership in suchorganization.AND IT IS FURTHERORDEREDthat the complaint be,and it hereby is,dismissed insofar as it alleges that the respondent engaged in unfairlabor practices in connection with the discharge of Joseph Curtiss,John Eubanks and Charles Turner.APPENDIX ANotice to Employees ofDOSSIN'S FOOD PRODUCTSThe provisions of this Notice shall be subject to any valid con-tract now in effect or subsequently entered into between the companyand any labor organization, which contract requires as a conditionof employment membership in such organization. DOSSIN'SFOOD PRODUCTS541Dossin's Food Products hereby notifies all of its employees that1.ItWill Not:(a)Discourage membership in any labor organization of its em-ployees by discriminating in regard to hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfere with, restrain, or coerce itsemployees in the exercise of the rights to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the Act.2.The Company Will:(a)Offer toMilton AllorNorbert KaminskyJohn BonkStanley KapluckJoseph ChurchRudolph LekarozykJoseph CodyStanley PtaszekRoy DenoyerEdward TraczJesse DowdyTheodore ZalewskiJoseph Goikeand to each of them, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority and other rights or privileges ;(b)Make whole each of said employees named in Paragraph 2 (a)above for any loss of pay they may have suffered by reason of ter-mination of their employment by payment to each of them a sum ofmoney equal to that which he normally would have earned as wagesfrom the, date his employment was terminated to the date he isoffered reinstatement, less his, net earnings during said period.(c)Upon application, offer to employees now on strike, immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, employees hired since November26, 1940, the date of the strike; PROVIDED that not more than 100striking employees will be so reinstated.DossIN's FOOD PRODUCTS,By:Dated this ------ day of __________, 1941.